DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peciulyte et al (Modification of BPDA-ODA Polyimide Films by Diimides, Composite Interfaces 17 (2010) 453–465), cited in IDS.
Peciulyte discloses a method of making a filled composition, which includes the following steps:
a) synthesis of polyimide precursor from equimolar amount of 4,4 -Oxydianiline (ODA) and 3,3 ,4,4 -biphenyltetracarboxylic dianhydride (BPDA)2 in N,N-dimethylformamide (DMF);
b) dissolving 1-10% wt. diimide (see Table 1 at page 458) of the following formula (see Figure 1)

    PNG
    media_image1.png
    77
    248
    media_image1.png
    Greyscale

 in the solution above;
c) casting film onto a substrate with following drying and imidization.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peciulyte in view of Jeong et al (US 20150210048).

Peciulyte  teaches polyimides film modified with diimide microparticles. 
Regarding claims 2 and 4, Peciulyte disclose a diimide is represented by Diphenylbiphenyltetracarboxyimide (A-BPDA-A)  (see Figure 1 and Table 1).
Peciulyte teaches a polyimide matrix is represented by poly(4,4 -oxydiphenylene biphenyltetracarboxyimide) (BPDA-ODA) (see Abstract).

Peciulyte fails to teach BPDA-pPDA.

However, both polyimide are very well known. In fact, one of the most common polyimides Ubilex based on BPDA-PPD. This material is known for its exceptional mechanical and thermal properties. 

Jeong teaches a polyimide film, based on BPDA-PDA, which can be used as a substrate for flexible displays (see 0053 and Table 3, Example 1-1).
Jeong teaches that compare to ODA based polyimide, BPDA-PDA, demonstrates very low Coefficient of Thermal Expansion (CTE for BPDA-pPDA  is 8.205 ppm/C vs 20.3 ppm/C for PMDA-ODA, see Table 4 at 0168).
Therefore, it would have been obvious to a person of ordinary skills in the art to use BPDA-pPDA film in Peciulyte’s composition, since the above polymer possesses exceptional thermal and mechanical properties, which are useful in polyimide film production.

Regarding claim  11, Peciulyte fails to teach the claimed heating treatment.

Jeong discloses  imidization temperature of 450C (see 0143 and Table 7). 
In addition, Jeong  teaches that the curing process may be conducted by heating to a temperature of 200° C or higher, or 250 to 500°C. This heat treatment may also be performed in multiple stages at various temperatures within the temperature range defined above (see 0141).

Therefore, it would have been obvious to a person of ordinary skills in the art to use the temperature above for Peciulyte’s film, since it is a commonly used method step for polyimide film treatment.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765